        Case 2:19-cv-02573-AC Document 22 Filed 08/25/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            200 West Adams Street, 30th Floor
 6          Chicago, Illinois 60606
 7          Telephone: (877) 800-7578 x 19117
            Email: Asim.Modi@ssa.gov
 8   Attorneys for Defendant
 9
                                UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
13   SEREY NOU,                                     )     Case No. 2:19-cv-02573-AC
                                                    )
14           Plaintiff,                             )     STIPULATION FOR VOLUNTARY
                                                    )     REMAND PURSUANT TO
15                   v.                             )     SENTENCE FOUR OF 42 U.S.C. § 405(g)
16                                                  )
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18           Defendant.                             )
19                                                  )

20
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that
21
     this action be remanded to the Commissioner of Social Security for further administrative action
22
     pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence
23
     four.
24
             Upon remand, the Appeals Council will remand the case to an administrative law judge
25
     (ALJ) for a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical-
26
     source opinion evidence in accordance with the relevant agency regulations. The ALJ will take
27
     any further action deemed necessary to develop the record and issue a new decision.
28




                                                    -1-
       Case 2:19-cv-02573-AC Document 22 Filed 08/25/20 Page 2 of 2



 1                                      Respectfully submitted,
 2
     Date: August 22, 2020              MACKENZIE LEGAL, PLLC
 3
 4                                By:   /s/ Asim H. Modi for Kelsey M. Brown*
                                        KELSEY M. BROWN
 5                                      *Authorized by email on August 21, 2020
                                        Attorney for Plaintiff
 6
 7   Date: August 22, 2020              McGREGOR W. SCOTT
                                        United States Attorney
 8                                      DEBORAH LEE STACHEL
 9                                      Regional Chief Counsel, Region IX
                                        Social Security Administration
10
                                  By:   /s/ Asim H. Modi
11                                      ASIM H. MODI
12                                      Special Assistant United States Attorney
                                        Attorneys for Defendant
13
14                                      ORDER
15
            APPROVED AND SO ORDERED
16
17
18
     DATED: August 20, 2020
19
20
21
22
23
24
25
26
27
28




                                          -2-
